Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered.  Applicant has amended claims 1 and 8 to include the feature “and an orthogonal projection of the organic encapsulation layer on the substrate and an orthogonal projection of the retaining wall on the substrate do not have an overlapped area.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-8, 12, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2020/0220103 A1)(“Huang”) in view of Ishida et al (US 2018/0183006 A1)(“Ishida”).
A display panel including a light emitting device, a retaining wall and an encapsulation structure, the display is divided into a display area and a peripheral area surrounding the display area, as shown in Fig. 5, the retaining wall 40 is in the position of the retaining wall groove 51 (Fig. 5 and para. 0051). 
The emitting device in the display area, the encapsulation in the display area and the peripheral area covering the retaining wall 40 and the light emitting device 210 (para. 0024-0025)

The first inorganic layer and the second inorganic layer cover the display area and the peripheral area (Fig. 1)
The organic layer covers the display area and part of the peripheral area, as Huang discloses that
there is a gap between the organic layer and the retaining wall, as Huang discloses  the retaining wall is not continuous (para. 0051 and Fig. 4 and Fig. 5), which is a disclosure that there is a gap between the organic layer and the retaining wall and 
A contact surface between the organic layer and the first inorganic layer includes a middle contact surface and a peripheral contact surface, as shown in Fig. 1, layer 20 has a portion on layer10 which is not on display region 210, because of the gap as stated above,  40 and therefore has a surface energy  greater than a surface energy of the peripheral contact surface.
Huang does not explicitly state the difference in surface energy, however for the reasons of the difference in surface energy of organic and inorganic layers, one of ordinary skill in the art would expect that the surface energy of the organic and inorganic layers contacting the substrate would be expected to be different.
Huang is silent with respect to  an orthogonal projection of the organic encapsulation layer on the substrate and an orthogonal projection of the retaining wall on the substrate do not have an overlapped area.
Ishida, in the same field of endeavor of sealing of organic electroluminescent displays (Abstract), discloses a display device which includes a first inorganic layer 14a, an organic layer 14c (para.  0144-0146 and Fig. 14), an organic EL element 4 (para. 0124) and inorganic layer 14d (para. 0147).  Fig. 14 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ishida with the device disclosed by Huang in order to obtain the benefit of improved sealing against moisture and ease of production using fewer masks as  disclosed by Ishida (Ishida, para. 0006 and 0144).
Re claim 7:  Huang discloses the middle contact surface covers the display area, as the display area is area 210, which is the area which is not the peripheral area , as seen in Fig. 4 and Fig. 5, in which the area 51 is the area in which the retaining wall is, as stated above in the rejection of claim 1.
Re claim 8:  Huang discloses forming a display panel including a light emitting device, a retaining wall and an encapsulation structure, the display is divided into a display area and a peripheral area surrounding the display area, as shown in Fig. 5, the retaining wall 40 is in the position of the retaining wall groove 51 (Fig. 5 and para. 0051). 
The emitting device in the display area, the encapsulation in the display area and the peripheral area covering the retaining wall 40 and the light emitting device 210 (para. 0024-0025)
The encapsulation structure includes first inorganic encapsulation layer 10), an organic encapsulation layer 20 on the first inorganic layer, a second inorganic encapsulation layer 30 on the organic layer (para. 0024-0025 and Fig. 1),
The first inorganic layer and the second inorganic layer cover the display area and the peripheral area (Fig. 1)
The organic layer covers the display area and part of the peripheral area, as Huang discloses that
there is a gap between the organic layer and the retaining wall, as Huang discloses  the retaining wall is not continuous (para. 0051 and Fig. 4 and Fig. 5), which is a disclosure that there is a gap between the organic layer and the retaining wall and 

The emitting device in the display area, the encapsulation in the display area and the peripheral area covering the retaining wall 40 and the light emitting device 210 (para. 0024-0025)
The encapsulation structure includes first inorganic encapsulation layer 10), an organic encapsulation layer 20 on the first inorganic layer, a second inorganic encapsulation layer 30 on the organic layer (para. 0024-0025 and Fig. 1),
The first inorganic layer and the second inorganic layer cover the display area and the peripheral area (Fig. 1)
The organic layer covers the display area and part of the peripheral area, as Huang discloses that
there is a gap between the organic layer and the retaining wall, as Huang discloses  the retaining wall is not continuous (para. 0051 and Fig. 4 and Fig. 5), which is a disclosure that there is a gap between the organic layer and the retaining wall and 
A contact surface between the organic layer and the first inorganic layer includes a middle contact surface and a peripheral contact surface, as shown in Fig. 1, layer 20 has a portion on layer10 which is not on display region 210, because of the gap as stated above,  40 and therefore has a surface energy  greater than a surface energy of the peripheral contact surface.
Huang does not explicitly state the difference in surface energy, however for the reasons of the difference in surface energy of organic and inorganic layers, one of ordinary skill in the art would expect that the surface energy of the organic and inorganic layers contacting the substrate would be expected to be different.

Ishida, in the same field of endeavor of sealing of organic electroluminescent displays (Abstract), discloses a display device which includes a first inorganic layer 14a, an organic layer 14c (para.  0144-0146 and Fig. 14), an organic EL element 4 (para. 0124) and inorganic layer 14d (para. 0147).  Fig. 14 discloses that the inorganic layer 14d does not include an orthogonal projection which overlaps the orthogonal projection of organic layer 14c or of another organic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ishida with the device disclosed by Huang in order to obtain the benefit of improved sealing against moisture and ease of production using fewer masks as  disclosed by Ishida (Ishida, para. 0006 and 0144). 
Re claim 12:  Huang discloses a display device according the display device disclosed in the rejection of claim 1 above.
Re claim 18:  Huang discloses the middle contact surface covers the display area, as the display area is area 210, which is the area which is not the peripheral area , as seen in Fig. 4 and Fig. 5, in which the area 51 is the area in which the retaining wall is, as stated above in the rejection of claim 1.

Allowable Subject Matter
Claims 2, 4, 9-11, and 13, 15,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3, 5-6, 14, and 16-17 are dependent upon the above objected to claims and would also be allowable if the above objected to claims were amended as stated above.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895